t c memo united_states tax_court zacarias lapid and ma delaila lapid petitioners v commissioner of internal revenue respondent docket no filed date gary r dettloff for petitioners gregory c okwuosah for respondent memorandum opinion holmes judge the petitioners zacarias and ma delaila lapid are an extremely hardworking couple who used some of their savings to buy five condominiums in florida and one house in nevada these investments were not profitable and the lapids contest the commissioner’s characterization and disallowance of the resulting losses as passive_activity_losses within the meaning of sec_469 the case turns on whether the lapids were material participants in their various real_estate ventures background the lapids were michigan residents when they filed their petition mrs lapid is a cardiac nurse on the graveyard shift at a hospital in troy michigan and mr lapid is a machinist at an engineering company there they both work exceptionally long hours throughout and mr lapid averaged between to hours a day and mrs lapid worked hours a night their work paid off and they saved enough money to become investors by the lapids owned five condominiums in florida four were units in two different condominium hotels near orlando--a day’s inn and a howard johnson condominium hotels look like any other hotel guests check in get a room have full run of the hotel and then check out the hotels have people manning the front desk and others working as housekeepers and janitors the major difference between condominium and regular hotels is that each room in a condo hotel is owned by an investor who typically is not affiliated with the hotel’s management company the brand name on the hotel eg day’s inn howard johnson is the management company’s not the section references are to the internal_revenue_code_of_1986 as amended investor’s so guests have no idea who owns their rooms onsite hotel management ran the day-to-day operations of the hotel condos these included checking in guests making routine repairs cleaning the units and preparing financial statements and summaries for the unit owners the companies kept a portion of the revenues collected as payment for their work the lapids’ other florida condominium was a unit in a complex named the hacienda del sol which they rented out to longer-term tenants mrs lapid first employed a manager whom she fired due to integrity problems the evidence does not show when and she has managed the property herself since then in late the lapids bought a house in henderson nevada to add to their portfolio mrs lapid also managed this property with the help of some of her nevada relatives she and her husband would periodically visit both the house and the condo to inspect them and to make small repairs though she contracted out larger ones even though mrs lapid was a full-time nurse she credibly testified that she was able to devote a great deal of time to her real_estate activities while her supervisors expected her to be available in case of an emergency they also needed her to be quiet so that her patients could sleep thus most of her time at the hospital was spent monitoring her patients by watching machines while at her station to allow the nurses to maintain a quiet atmosphere yet stay awake her supervisors encouraged them to read while on duty this enabled mrs lapid to spend two to three hours a night going over financial statements and summaries the management companies had sent her other hospital staff often joked about mrs lapid and her briefcase stuffed with paperwork and she introduced into evidence samples of what she reviewed these included owners’ summary reports maintenance reports condo associations’ audited financial statements inspection summaries condominium newsletters and condominium associations’ annual meeting and election materials petitioners filed joint returns in and in they claimed a total loss of dollar_figure from the florida properties in they claimed a total loss of dollar_figure from the florida and nevada properties combined respondent denied these losses and sent them a notice_of_deficiency petitioners filed a timely petition and their case was tried in detroit discussion the code allows taxpayers to deduct most business-related and profit-seeking expenses under sec_162 and sec_212 however sec_469 limits these deductions when they arise from passive activities passive activities include both trade_or_business activities where the taxpayer does not materially participate and rental activities sec_469 and the notice_of_deficiency that respondent sent the lapids disallowed their losses precisely because respondent called all their investments rental_activity and so per se passive petitioners argue that none of the lapids’ investments were rental activities and that the amount of time that mrs lapid poured into monitoring these investments made her a material participant--transforming what would ordinarily be a passive_activity into an active one this means they argue that the passive_activity rules do not apply and the lapids’ losses should be allowed respondent now agrees that at least the hotel condos were trade_or_business activities but he still asserts that most of mrs lapid’s time should not count toward whether she materially participated however the bulk of his argument now is metronomically twelve times in the fourteen pages of the reply brief calling mrs lapid’s testimony vague uncorroborated and self-serving the parties point us in the right direction at times but unlike them we divide this case in two first we analyze the lapids’ hotel condos as a trade_or_business we then decide whether what mrs lapid was doing counts as material_participation second we look at the lapids’ nonhotel condo and house to see whether the lapids’ losses on them were all passive our analysis shows that the problem with mrs lapid’s testimony is not that it’s self-serving but that it is testimony which even if credible doesn’t help either half of her case a the hotel condos the parties now agree that the hotel condos were rented to customers for periods averaging less than seven days and as petitioners point out under the regulations a rental_activity does not include an activity where the average period of customer use is seven days or less sec_1_469-1t temporary income_tax regs fed reg date see also scheiner v commissioner tcmemo_1996_554 we must treat the hotel condos as a trade_or_business whether a loss from a trade_or_business is a passive_activity_loss generally depends on whether the taxpayer claiming the loss materially participated in that trade_or_business we may not treat a taxpayer as a material participant unless his involvement is regular continuous and substantial sec_469 the regulations allow us to treat petitioners as material participants if but only if they meet one of seven tests listed in the regulation the lapids argue that they meet four participation in the activity for more than hours per year sec_1_469-5t temporary income_tax regs fed reg date participation in the activity for more than hours and a showing that no other individual participated in the activity more than the taxpayer sec_1 5t a temporary income_tax regs supra participation in the activity for more than hours plus participation in all significant trade_or_business activities that totals hours sec_1_469-5t temporary income_tax regs supra and participation in the activity on a regular continuous and substantial basis during the year sec_1 5t a temporary income_tax regs supra this last test is the one that most closely follows the language of sec_469 however in mordkin v commissioner tcmemo_1996_187 we concluded that sec_469's material_participation standard implied that materiality could be measured by time spent we thus upheld the secretary’s decision to build safe harbors letting taxpayers prove material_participation by showing they spent a particular number of hours on a particular activity id it is not obvious though whether a taxpayer in the lapids’ situation has to treat each property as a separate activity when arguing that he has spent the required number of hours participating in the activity so we first ask whether the lapids’ four hotel condos were four activities or only one or something in between the regulations make clear that taxpayers generally cannot combine trade_or_business activities with rental activities sec_1_469-4 income_tax regs as the hotel condos are trade_or_business activities and the nonhotel properties are rental activities we cannot combine them to measure whether mrs continued the regulations guide us by listing five factors i similarities and differences in types of trades_or_businesses ii the extent of common_control iii the extent of common ownership iv geographical location and v interdependencies between or among the activities sec_1_469-4 income_tax regs supra petitioners’ hotel condos are all part of a similar trade_or_business are owned by the same people and are all near each other in florida even though there does not seem to be much interdependence between them we assume that all four are one activity the key problem in petitioners’ case then is whether they can prove that they spent the required number of hours participating in the activity even if all the hotel condos together are a single activity the regulations state that taxpayers can prove the extent of their activity through any reasonable means sec_1_469-5t temporary income_tax regs supra pincite contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means id continued lapid spent the time required to claim the benefit of the safe harbors listed in the regulation however the same regulation also tells us not to count certain activities in deciding whether petitioners have spent enough time on their activity for their participation to be material the most important of these exclusions is time spent on investment activities which does not count unless the taxpayer is directly involved in the day-to-day management or operations of the activity sec_1_469-5t and b temporary income_tax regs supra pincite see also mordkin according to the regulations investment activity includes studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual’s own use and monitoring the finances or operations of the activity in a non-managerial capacity sec_1_469-5t through temporary income_tax regs supra while mrs lapid testified that she spent many hours every night studying and tracking her investments the evidence she submitted shows that she was actually just reviewing financial statements and reports on operations because the regulation specifically defines such monitoring as investment activity we cannot include that time in calculating whether she met the material_participation standard in three of the safe harbors she is aiming for this is true despite our belief that mrs lapid did indeed spend a lot of time tracking her properties regardless of whether we believe mrs lapid’s testimony or think it vague uncorroborated and self-serving we cannot consider the vast majority of the hours she spent monitoring her investments in deciding whether she was a material participant unable to count the hours that mrs lapid spent on investment activity the petitioners’ claim to the loss on their hotel condos quickly collapses though we believe that the lapids did at least occasionally visit the condos the record is devoid of any evidence that they spent anywhere near hours doing so that the hotels did the routine onsite work of property management undermines the lapids’ ability to show any significant amount of time that would count as participation in the activity and they completely failed to compare the time they spent with the time spent by individuals actually onsite petitioners do claim based on all the facts and circumstances that mrs lapid participated in the activity on a regular continuous and substantial basis during the year see sec_1_469-5t temporary income_tax regs supra pincite the regulations state that the taxpayer’s hours spent on management can count under this test only if no other person i sec_3 while the regulations permit us to include mr lapid’s time on these activities sec_1_469-5t temporary income_tax regs supra pincite petitioners presented no evidence that he spent any time on them beyond performing minor repairs compensated for performing management services related to that property sec_1_469-5t temporary income_tax regs supra pincite the record before us however contains reams of evidence showing that the hotels withheld some of the lapids’ revenues as payment for providing services such as cleaning check-ins and the like so even if mrs lapid did substantially manage the hotel properties this catchall test provides no benefit to her for these reasons we must find that the petitioners did not materially participate in the trade_or_business of the hotel condos these activities were passive and so we reject petitioners’ challenge to the disallowance of their related loss deduction b the nonhotel properties the nonhotel condo and nevada house are both rental activities rather than a trade_or_business so we must analyze whether they are passive activities under sec_469 the material_participation standard ordinarily does not apply to rental activities sec_469 but it does become relevant when petitioners argue that one of them is a real_estate_professional petitioners did submit a proposed amended tax_return that changed mrs lapid’s occupation from r n to real_estate manager they failed to raise the point in their briefs however and we therefore conclude that they have abandoned it 117_tc_183 117_tc_117 n even if we didn’t the argument lacks merit to be a real_estate_professional under sec_469 the taxpayer must among other requirements have materially participate d in real_estate trades_or_businesses for at least hours in the tax_year sec_469 but material_participation has the same meaning here as described above see sec_1 b income_tax regs so the time mrs lapid spent on investment activities would still not count toward the 750-hour requirement we therefore find in the alternative that she is not a real_estate_professional for purposes of sec_469 as the petitioners brought up no other arguments we find that the nonhotel properties are a passive_activity and any and even if mrs lapid were a real_estate_professional for purposes of sec_469 we would have to consider each of her real_estate rental activities separately sec_469 unless she elected to combine them into a single activity sec_1_469-9 income_tax regs as we find that mrs lapid is not a real_estate_professional these rules do not apply and we need not consider whether she made the required election while petitioners brought up no other arguments respondent did mention sec_469 on brief this section allows a maximum dollar_figure deduction for passive_activity_losses connected with rental real_estate petitioners however fail to qualify for this deduction because their modified_adjusted_gross_income ie their adjusted_gross_income computed without regard to their claimed losses was too high related losses are not deductible sec_469 since the petitioners’ real_estate activities generated only passive losses a decision will be entered for respondent
